On Rehearing.
The motion for rehearing quotes extensively from the opinion of the Court of Civil Appeals at Waco in the recent case of Waco Hilton Hotel Co. v. Waco Dev. Co., 75 S.W.(2d) *411968. It is obvious that our holding is in conflict with some of the expressions to be found in that opinion, but it is not in conflict with the holding therein. The facts of that case Show that an appearance was entered under the authorities cited by us in our original opinion.
The motion for rehearing is overruled.